Citation Nr: 0809273	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  05-10 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
post-traumatic stress disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and C. H. 


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1968 to December 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in December 2003 of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).

In September 2005, the veteran appeared at a hearing before a 
Decision Review Officer.  The transcript of that hearing is 
in the record.  In October 2005, the veteran withdrew his 
request for a hearing before a member of the Board.  
Accordingly, the veteran's hearing request for a Board 
hearing is deemed withdrawn.  38 C.F.R. § 20.704.

On the basis of the June 2005 rating decision, which 
increased the veteran's rating for post-traumatic stress 
disorder to 50 percent and a combined rating of 70 percent, 
the record raises the claim of a total disability rating for 
compensation based on individual unemployability, which is 
referred to the RO for appropriate action.

In a decision, dated in May 2007, the Board denied the 
veteran's claim for increase for an initial rating higher 
than 50 percent for post-traumatic stress disorder.  The 
veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
Order, entered in December 2007, the Court granted the Joint 
Motion to Remand of the parties, Secretary of VA and the 
veteran, represented by counsel, and vacated the Board's 
decision of May 2007, and remanded the case to the Board for 
readjudication consistent with the Joint Motion.




FINDING OF FACT

Post-traumatic stress disorder is manifested by symptoms of 
nightmares, hypervigilance, daily panic attacks, 
irritability, exaggerated startle response, insomnia, 
depression, difficulty concentrating, low tolerance to 
stress, problems with authority, outbursts of anger, 
isolation, depressed mood, and difficulty with interpersonal 
relationships, along with homicidal and suicidal ideations, 
resulting in occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood due to such symptoms 
as or the equivalent to such symptoms as: near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control; difficulty in adapting to stressful 
circumstances; and the inability to establish and maintain 
effective relationships without evidence of total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, persistent danger of 
hurting self and others, intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene), disorientation to time or place, and 
memory loss (for names of close relatives, own occupation, or 
own name).


CONCLUSION OF LAW

The criteria for a 70 percent rating for post-traumatic 
stress disorder are met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2007); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, No. 05-355 (U.S. Vet. App. Jan. 30, 2008). 

The RO provided pre-adjudication, content-complying VCAA 
notice by letter, dated in September 2003.  Where, as here, 
service connection has been granted and an initial rating has 
been assigned, the claim of service connection claim has been 
more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  

And once a claim for service connection has been 
substantiated, the filing of a notice of disagreement with 
the RO's decision, rating the disability, does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further 
VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is 
no longer applicable in the claim for an initial higher 
rating for post-traumatic stress disorder.  Dingess, 19 Vet. 
App. 473.

Duty to Assist

In March 2007, the veteran's representative claimed that a 
new VA psychiatric examination was in order because the most 
recent VA examination was too old to adequately evaluate the 
disability, and he requested that the veteran be reexamined.  
The duty to assist includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
claimant was afforded VA examinations in January 2004, May 
2005 and December 2005.  Reexamination will be requested 
whenever there is a need to verify either the continued 
existence or the current severity of a disability.  38 C.F.R. 
§ 3.327(a).  Generally, a reexamination is required if the 
evidence indicates that there has been a material change in a 
disability.  As there is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's service-connected disability since he was last 
examined, and as the duty to assist does not require that a 
claim be remanded solely because of the passage of time since 
an otherwise adequate VA examination was conducted, 
VAOPGCPREC 11-95, the Board is deciding the appeal on the 
current record. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this case, the veteran was 
afforded VA examinations.  As the veteran has not identified 
any additional evidence pertinent to his claim, not already 
of record, and as there are no additional records to obtain, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In November 2003, the psychologist at a VA Vet Center 
diagnosed the veteran as having post-traumatic stress 
disorder (PTSD) and assigned a global assessment of 
functioning (GAF) score of 48.  The psychologist reported 
that the veteran had been in combat in Vietnam, that he had 
worked of 29 years with the same company and then retired, 
and that the veteran was currently employed as a security 
guard.  The psychologist stated the veteran had recurring 
symptoms of post-traumatic stress disorder manifested by 
nightmares on a weekly basis, hypervigilance, exaggerated 
startle response, low tolerance to stress, problems with 
authority figures, and outburst of anger.  

On VA examination in January 2004, the veteran stated that he 
was married and had been for 16 years, and that he had no 
children.  The examiner described the veteran as neat in 
appearance, pleasant, and likeable with a sense of humor.  
The veteran was oriented.  He spoke normally and his affect 
had mild tension and anxiety.  His mood was described as 
moderately depressed.  Memory was good with a few holes.  The 
examiner found the veteran competent in judgment and he 
demonstrated some insight.  The global assessment of 
functioning score was 70.

In December 2004, the same psychologist at a VA Vet Center 
reported essentially the same PTSD symptomatology as was 
present in November 2003 and assigned a GAF score of 48.  

On a VA examination in May 2005, the veteran complained of 
depression, hypervigilance, intrusive thoughts, difficulty 
concentrating, exaggerated startle response, daily panic 
attacks and irritability.  He indicated that he could not 
drive out of fear of crashing.  He stated that he felt 
anxious and irritated around people, accordingly, he was 
restricted to a job as a security guard where he could work 
at night alone.  

The veteran denied psychiatric hospitalizations, obsessive 
ritualistic behaviors, hallucinations, or a history of 
suicidal or homicidal thoughts.  On examination, the examiner 
indicated that the veteran was oriented.  Speech was within 
normal limits.  The examiner diagnosed PTSD, alcohol abuse 
and marital stress and the GAF was 50.  

At a hearing in September 2005, the veteran testified that he 
felt he could not continue working as a security guard 
because he feared acting out on the job.  

On VA examination in December 2005, the veteran stated that 
he was still married and that he while he was part time he 
actually worked full time for about four years, but he took a 
lot of sick days.  The veteran also stated that he was in 
group and individual therapy and on medication.  The veteran 
complained of symptoms of panic attacks daily, anger, 
insomnia, paranoia, flashbacks, and weekly nightmares.  He 
indicated that he was experiencing marital problems because 
of his aggressive behavior.  On mental status examination, 
the veteran was described as concrete and blunt, his though 
process was coherent, logical and relevant.  The veteran was 
well-dressed and well-groomed.  He was articulate and his 
speech was well understood.  The veteran was cooperative, but 
had poor social skills.  He was oriented.  His affect was 
blunted and his reasoning and verbal comprehension were 
normal.  His concentration was described as poor.  The 
veteran spoke of suicidal tendencies and homicidal ideation.  
He exhibited poor impulse control and aggression.  The 
examiner found that the veteran had severe psychopathology, 
but only partly due to PTSD, at least an equal portion 
related to his poor impulse control, including his alcohol 
dependency.  The examiner opined that PTSD had not worsened 
since the veteran was last examined by VA.  The examiner 
noted that psychological testing revealed exaggerated 
responses.  The GAF score for PTSD was 60, he was also 
assigned a GAF score of 50 for alcohol dependency.  

In May 2006, the psychologist at the VA Vet Center reported 
that the veteran continued to attend bi-weekly group 
psychotherapy sessions, and also received individual 
counseling on a monthly basis.  

The psychologist indicated that the veteran's symptoms 
continued to severely impair his functioning occupationally 
and socially.  The veteran had made minimal progress in 
increasing his coping skills.  The psychologist noted 
essentially the same PTSD symptomatology as was present in 
May 2006, and assigned a GAF score of 45.  

Higher Rating for Post-Traumatic Stress Disorder 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The criteria for post-traumatic stress disorder are found at 
38 C.F.R. § 4.130, Diagnostic Code 9411.  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 
C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under 38 C.F.R. § 4.130 is not restricted to 
the symptoms provided in Diagnostic Code 9411.  

Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  

Post-traumatic stress disorder is currently rated 50 percent 
disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411. 

The criteria for the next higher rating, 70 percent rating 
are occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

The criteria for a 100 percent rating are total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self and others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411.  

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
score in the range of 41 to 50 represents serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score in the range of 51 to 60 
represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score in the range of 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Analysis 

In a rating decision in December 2003, the RO granted service 
connection for PTSD, and assigned an initial rating of 10 
percent under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  
The veteran appealed the initial rating of 10 percent. 
Thereafter, by a rating decision dated in June 2005, the RO 
increased the veteran's initial rating for PTSD to 50 
percent, effective August 20, 2003, the effective date of 
service connection.  Accordingly, the question is whether a 
rating higher than 50 percent is warranted for any period 
from August 20, 2003, the effective date for service 
connection, and currently.

The record shows that the veteran's PTSD symptomatology 
includes nightmares, hypervigilance, daily panic attacks, 
irritability, exaggerated startle response, insomnia, 
depression, difficulty concentrating, low tolerance to 
stress, problems 
with authority, outbursts of anger, isolation, depressed 
mood, and difficulty with interpersonal relationships, along 
with homicidal and suicidal ideation. Additionally, the 
veteran's PTSD symptoms have been described as severe.

The records also shows that the veteran retired after 29 
years on the same job and that he was working as a security 
guard part-time, although most recently he reported that he 
felt he could not continue working because he feared acting 
out on the job.  He is married and has been for over 18 
years, but he described his marriage as failed and related 
having marital problems.

In the most recent VA examination of December 2005, the 
examiner found that the veteran had severe psychopathology, 
but only partly due to PTSD, at least an equal portion 
related to his poor impulse control, including his alcohol 
dependency.  The GAF score for PTSD was 60, he was also 
assigned a GAF score of 50 for alcohol dependency.  

The Court has held that regulations require that when 
examiners are not able to distinguish the symptoms and/or 
degree of impairment due to PTSD versus any other diagnosed 
psychiatric disorder, VA must consider all psychiatric 
symptoms in the adjudication of the claim.  Mittleider v. 
West, 11 Vet. App. 181 (1998).  Thus, unless a VA examiner, 
based on his or her review of the record concludes that some 
of the veteran's psychiatric symptoms are unrelated to the 
veteran's PTSD, those symptoms that cannot be distinguished 
from his service-connected PTSD must be considered in the 
evaluation of this disability.  Id.  at 182. 

In this case, while the examiner in December 2005 assigned 
different GAF scores for the veteran's service-connected PTSD 
versus alcohol dependency, the examiner did not distinguish 
between symptoms attributable to PTSD as opposed to alcohol 
dependence.  Moreover, other evidence of record supports a 
finding that the veteran's PTSD symptoms severely impair his 
functioning occupationally and socially.  In view of the 
foregoing and affording the veteran the benefit of the doubt, 
the Board will consider all of the reported psychiatric 
symptoms as if they are a part of the veteran's service-
connected PTSD.

On VA examination in January 2004, the veteran's GAF score 
was 70.  However, upon further review of the examination 
report it is apparent that the examiner did not fully address 
all the rating factors with regards to symptoms associated 
with the diagnosis of PTSD under the General Rating Formula 
for Mental Disorders and the symptoms associated with the 
diagnosis of post-traumatic stress disorder under DSM-IV.  
Moreover, with the exception of the veteran's reported GAF 
score of 70 in January 2004, since November 2003 the 
veteran's medical records and the 2005 VA examination 
reports, have consistently recorded GAF scores ranging from 
45 to 50.  Accordingly, the veteran's GAF scores are 
indicative of serious symptoms.

The veteran has been described as neat in appearance, 
pleasant, likeable, and with a sense of humor.  His speech is 
normal and he is oriented as to time, place and person.  The 
veteran has also denied obsessive ritualistic behaviors or 
hallucinations.  

Although many of the criteria characteristic of a 70 percent 
rating are not apparent, the criteria in the rating schedule 
are not intended to constitute an exhaustive list, but rather 
serve as examples of the type and degree of the symptoms or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

As different examiners at different times will not describe 
the same disability in the same language.  Features of the 
disability which must have persisted unchanged may be 
overlooked, or a change for the better or worse may not be 
accurately appreciated or described.  It is the 
responsibility of fact finder to interpret reports of 
examination in the light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  

After reconciling the various examination reports and 
treatment records into a consistent disability picture, the 
Board finds that throughout the appeal period, although there 
is great disparity in the GAF scores, there was no 
significant change in the level of overall impairment and the 
degree of disability resulting from the veteran's post-
traumatic stress disorder more nearly approximates the 
criteria for a 70 percent rating, that is, occupational and 
social impairment with deficiencies in most area such as 
work, family relations, judgment, thinking, or mood.  

The evidence, however, does not support a rating of 100 
percent as there is no evidence of gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, or memory loss for names of 
close relatives, of his own occupation, or of his own name.  
The record does not show that any of the foregoing symptoms 
are present.  Although the evidence clearly demonstrates that 
the veteran has significant social and occupational 
impairment, his overall symptomatology does not equate or 
more nearly approximates the criteria for a 100 percent 
disability rating under Diagnostic Code 9411.
                                                        (The 
Order follows on the next page.).


ORDER

A 70 percent rating for the service-connected post-traumatic 
stress disorder is granted, subject to the law and 
regulations governing the award of monetary benefits.


_____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


